 1
 2
 3
 4

 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   GABRIELA MAGDALENA MENDOZA                       Case No.: 3:18-cv-01157-LAB-RBM
     ARAIZA,
12
                                         Plaintiff,   ORDER ISSUING MONETARY
13                                                    SANCTIONS
     v.
14
     MACY'S CORPORATE SERVICES,
15
     INC. et al.,
16
                                     Defendants.
17
18
19         Plaintiff GABRIELA         MAGDALENA           MENDOZA         ARAIZA      ("Plaintiff')
20   commenced this action on November 15, 2017, in the Superior Court of the State of
21   California, County of Imperial, seeking compensation for an injury she suffered when she
22   fell on an escalator in the Macy's department store in El Centro, California. (Doc. 1.) She
23   alleged general negligence, products liability, and premises liability causes of action. (Id.)
24   Defendants MACY'S CORPORATE SERVICES, INC. and SCHINDLER ELEVATOR
25   CORP jointly removed the action to federal court on June 4, 2018. (Id.) On November 29,
26   2018, the Court ordered the parties to personally attend an Early Neutral Evaluation
27   Conference ("ENE") and Case Management Conference ("CMC") in the chambers of the
28   Honorable Ruth Bermudez Montenegro on February 6, 2019, and to submit ENE



                                                                               3:18-cv-01157-LAB-RBM
 1 statements no later than January 23, 2019. (Doc. 17.) The Court mandated that any
2    requests to excuse the personal appearance of a party be made in the form of a motion filed
3 no later than ten calendar days prior to the ENE. (Id.)
4          Plaintiffs counsel failed to submit an ENE statement before January 23, 2019, and
5    instead submitted ENE statement on February 4, 2019. On the morning of the ENE, staff
6 members from the office of Plaintiffs counsel contacted the Court, stated that they were
 7 unable to locate Plaintiff, and requested that the Court excuse Plaintiffs personal
 8 appearance. At the ENE, Plaintiff failed to appear, and Plaintiffs counsel Steven M.
 9 Yonan of Childers & Associates informed the Court that despite attempts to reach Plaintiff,
10   his firm had lost contact with Plaintiff for an indeterminate period of time. Due to
11   Plaintiffs absence, neither the ENE nor the CMC could proceed.
12         On February 7, 2019, the Court issued an Order to Show Cause, which set a hearing
13   for March 6, 2019, and ordered Plaintiff and her counsel to show why sanctions should not
14   be imposed. (Doc. 22.) In the Order, the Court ordered: (1) Plaintiff to file a declaration
15   informing the Court why she did not appear at the ENE; (2) Plaintiffs counsel to file a
16   declaration informing the Court why he failed to submit an ENE statement before the
17 designated deadline and why he failed to request excuse of Plaintiffs personal attendance
18   at the ENE before the designated deadline. Attorney Ryan D. Childers, also of Childers &
19   Associates, filed a response to the Order to Show Cause, explaining the existence of
20   "scheduling conflicts experienced with regard to Plaintiffs presence and participation at
21   mediation sessions." (Doc. 5, at 5.) The declaration did not address why Plaintiffs counsel
22   failed to submit an ENE statement before the designated deadline. (Doc. 5.) Plaintiff failed
23   to submit a declaration entirely.
24         Any of these violations could be a basis for imposing monetary sanctions. See Fed.
25   R. Civ. P. 16(f); Civ. L. R. 83.l(a). Plaintiff, although given an opportunity to do so, has
26   provided no excuse for her failure to attend the ENE. Because of her failure to attend the
27   ENE, Defense counsel and an insurance adjusted traveled to El Centro for a hearing that
28   was immediately terminated, incurring unnecessary attorney's fees and costs.

                                                  2
                                                                             3:18-cv-01157-LAB-RBM
 1          Plaintiff and her counsel have failed to comply with the Court's Orders ofNovember
 2   29, 2018 (Doc. 17), and February 7, 2019 (Doc. 22). As such, Plaintiff and her counsel
 3   should be sanctioned. The Court finds that the imposition of a $100. 00 monetary sanction
 4   on Plaintiff and her counsel, jointly and severally, is both reasonable and just. See Fed. R.
 5   Civ. P 16(f)1; Civ L. R. 83.l(a). Accordingly, Plaintiff and her counsel are ORDERED to
 6   pay $100.00 to the Miscellaneous Fines, Penalties and Forfeitures, Not Otherwise
 7   Classified, fund of the United States Treasury on or before April 8, 2019.
 8          IT IS SO ORDERED.
 9   DATE: March 7, 2019
10



                                                       ~~o
11
12
13
                                                          UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24   1 The Court declines to order the payment of reasonable expenses, including attorney's fees, incurred as
25   a result of Plaintiffs failure to appear because, given the current posture of the case, it would be unjust to
     require Defendants to incur any further attorney's fees and expenses in litigating this case, including the
26   filing of declarations to substantiate an award of attorney's fees and expenses. See Fed. R. Civ. P. 16(f)(2);
     see also Matter of Yagman, 796 F.2d 1165, 1184-85 (9th Cir.), opinion amended on denial of reh 'g sub
27   nom. In re Yagman, 803 F.2d 1085 (9th Cir. 1986) ("When [a] sanctions award is based upon attorney's
28   fees and related expenses, an essential part of determining the reasonableness of the award is inquiring
     into the reasonableness of the claimed fees.").

                                                           3
                                                                                           3:18-cv-01157-LAB-RBM
